Citation Nr: 1202139	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  08-31 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for residuals of a jaw injury.  

3.  Entitlement to an initial disability evaluation in excess of 10 percent for lumbar strain.  

4.  Entitlement to an initial compensable disability evaluation for tension headaches.  

5.  Entitlement to an initial compensable disability evaluation for residuals of a status post left knee arthroscopy.

6.  Entitlement to an initial compensable disability evaluation for a right hip strain.  

7.  Entitlement to an initial evaluation in excess of 10 percent for residuals of right shoulder Bankart/SAP repair with osteoarthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from May 1981 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

The issues of entitlement to service connection for residuals of a jaw injury and for higher evaluations for lumbar strain; tension headaches; residuals of status post left knee arthroscopy; right hip strain; and residuals of right shoulder Bankart/SAP repair with osteoarthritis, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his current tinnitus is of service origin.  




CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or render medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 (1999).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.

A review of the Veteran's service treatment records does not reveal any complaint or finding of tinnitus.  However, the Veteran was noted to have been exposed to steady noise and routine exposure during his stints as an aviation mechanic along with other duties performed during his period of over 25 years of service.  

The Veteran reported having tinnitus on his initial application for compensation, received in December 2006, less than nine months following his release from service.  

In conjunction with his request for service connection for tinnitus, the Veteran was afforded a VA examination in January 2007.  At the time of the examination, the examiner noted a history of noise exposure while serving in the military from 1981 to 2006.  The Veteran was noted to have been exposed to aircraft and ship noise.  The examiner noted the history of tinnitus and indicated that the Veteran reported having had tinnitus for five to six years.  Following examination, a diagnosis of bilateral tinnitus was rendered.  

In his March 2008 notice of disagreement, the Veteran reported having had tinnitus for the past six to seven years.  He stated that it had become more prevalent as time passed.  He again noted having had tinnitus for the same amount of time in his September 2008 substantive appeal.  

The Board observes that for the Veteran to prevail in his claim it must only be demonstrated that there is an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for benefits to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  While the evidence does not overwhelmingly support the grant of service connection for tinnitus, it cannot be stated that the preponderance of the evidence is against the claim.

Although there were no findings of tinnitus in service, there was a diagnosis of tinnitus at the time of the Veteran's January 2007 VA audiological examination, performed in conjunction with his application for compensation, received in December 2006, which was within nine months of his separation from service.  The Board further notes that the Veteran's service record is replete with findings that the duties he performed in service were hazardous as it related to noise exposure.  The Board also observes that the Veteran had over 25 years of active service before he retired and that there were no findings of civilian noise exposure during the short period of time between his separation from service and his initial application for compensation.  The examiner further noted the Veteran's exposure to noise in service.  Based upon the above, the evidence is at least in equipoise that the Veteran's tinnitus had its onset in service.  In such a case, reasonable doubt must be resolved in favor of the Veteran and service connection for tinnitus is warranted.  

In view of the Board's favorable decision with regard to the claim of service connection for tinnitus, further assistance is not required to substantiate this element of the case.


ORDER

Service connection for tinnitus is granted.  


REMAND

With regard to the claim of service connection for residuals of a jaw injury, the Board notes that the Veteran was afforded a VA general medical examination in December 2006.  At that time, the examiner noted that the Veteran had sustained an injury to his jaw in August 2004.  She observed that the Veteran reported having been seen by a dentist in service and was told that they could do jaw reconstruction for a bony process which had been knocked out of place.  She stated that the Veteran reported that over time he had compensated for this and that it had healed and that the only residuals were headaches.  The examiner did not perform any testing on the Veteran's jaw based upon his statements.  

Subsequent to the examination, additional service records were added to the record demonstrating that the Veteran was seen for jaw problems in October 2004, subsequent to the above incident, and was noted to have a shifting bite.  

In his March 2008 notice of disagreement, the Veteran reported having grinding of his teeth.  The Veteran again noted having grinding of his teeth in his September 2008 substantive appeal.  

Based upon the additional service records added to the record subsequent to the December 2006 VA examination, demonstrating a shift in the Veteran's bite, and the Veteran's statements, the Board is of the opinion that the Veteran should be afforded a VA dental examination to determine the nature and etiology of any current residuals of a jaw injury, if present, and their relationship to the Veteran's period of service.  

As it relates to the claim for a higher evaluation for the right shoulder disorder, the Veteran, in his March 2008 notice of disagreement, indicated that he awoke every morning with right shoulder pain and experienced pain at the lower levels throughout the day.  He reported having had to learn to use his left arm to perform certain tasks.  In his September 2008 substantive appeal, the Veteran noted having limited range of motion in his right shoulder and considerably less strength in his right hand and arm.  The Board observes that the most recent VA examination afforded the Veteran occurred in January 2007.  It appears that there may have been a worsening of symptomatology based upon the Veteran's statements.

As it relates to the claim for a higher evaluation for headaches, the Board notes that the Veteran reported experiencing headaches on a weekly basis at the time of his December 2006 VA examination.  In his September 2008 substantive appeal, the Veteran indicated that he was now experiencing frequent headaches.  

As it relates to the claim for a higher evaluation for the right hip strain, the Board notes that the last VA examination afforded the Veteran occurred in January 2007.  In his March 2008 notice of disagreement, the Veteran reported having pain in his right hip.  In his September 2008 substantive appeal, the Veteran noted having a lot of pain in his right hip when walking more than 100 yards.  He also indicated that this created a very noticeable limp.  Based upon the Veteran's reports, there appears to have been a possible worsening of symptomatology since his last VA examination.  

As it relates to the claim for a higher disability evaluation for his lumbar strain, the Board notes that the last VA examination afforded the Veteran occurred in January 2007.  In his March 2008 notice of disagreement, the Veteran reported that he had a lot of daily pain in his lower back and difficulty getting out of bed because of the pain.  

As it relates to the claim for a higher disability evaluation for the left knee disorder, the Board notes that the Veteran's last VA examination occurred in January 2007.  In his September 2008 substantive appeal, the Veteran stated that he did not have a very stable knee and that he experienced pain when standing from a sitting position or when getting out of bed in the morning.  His statements appear to reveal a worsening of symptomatology since the most recent VA examination.  

VA is obliged to afford a veteran contemporaneous examinations where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Moreover, the Veteran's representative has requested that the Veteran be afforded contemporaneous VA examinations to determine the current severity of the above service-connected disabilities.  

Given the foregoing, additional VA examinations, to determine the etiology of any current residuals of a jaw injury and the current severity of the Veteran's service-connected disabilities are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to determine the etiology of any current residuals of a jaw injury.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder should be made available to the examiner for review and the examiner should note such review in the report.  

The examiner should answer the following question:  Is it at least as likely as not (50 percent probability or greater) that any current residuals of a jaw injury, if found, are related to the Veteran's period of active service?  The examiner should provide rationale for this opinion. 

2.  The Veteran should be afforded a VA examination of the spine to assess: (A) the current orthopedic and neurological manifestations of his lumbar spine disability; (B) the current severity of the service-connected left knee disorder; (C) the severity of his right shoulder disability, and (D) the severity of his right hip strain.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should note such review. 

A - Regarding the back, the examiner should report the Veteran's ranges of motion for the thoracolumbar spine in degrees and note the presence or absence of ankylosis of the spine. 

The examiner should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups. 

The examiner should report whether intervertebral disc disease is present, and if so, whether it has required periods of doctor prescribed bed rest in the last 12 months and, if so, the frequency and duration of such periods. 

The examiner should also note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete. 

B - Regarding the left knee, the examiner should report the ranges of knee motion in degrees.  The examiner should also report whether the left knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, of flare ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups. 

The examiner should further report whether there is lateral instability or recurrent subluxation, and if present, the severity of such symptoms, to include whether it is slight, moderate, or severe. 

C - Regarding the right shoulder, the examiner must report the Veteran's ranges of motion for the right shoulder in terms of degrees.  The examiner should determine whether the right shoulder disorder is manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups.  The examiner should also note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete. 

The examiner is specifically requested to indicate the absence/presence of the following for the right shoulder: limitation of motion at shoulder level; limitation of motion midway between the side and shoulder level; limitation of motion limited to 25 degrees from the side; malunion of the humerus with moderate or marked deformity; recurrent dislocations of the scapulohumeral joint, with either infrequent episodes and guarding of movement only at shoulder level or frequent episodes and guarding of all arm movements; fibrous union; nonunion (false flail joint); loss of head of (flail shoulder); impairment of the clavicle or scapula with malunion, or nonunion without loose movement, or nonunion with loose movement, or dislocation; or ankylosis of the scapulohumeral joint where abduction, unfavorable, is limited to 25 degrees from the side, intermediate between favorable and unfavorable, or favorable with abduction to 60 degrees and can reach mouth and head. 

D - Regarding the right hip, the examiner should determine whether the right hip disorder is manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the additional degree of range of motion loss due to any pain, weakened movement, excess fatigability, incoordination, or flare-ups.  The examiner should also note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  

The examiner is specifically requested to indicate the absence/presence of the following: flexion in the thigh limited to 45 degrees; flexion in the thigh limited to 30 degrees; flexion in the thigh limited to 20 degrees; flexion in the thigh limited to 10 degrees; extension limited to 5 degrees; limitation of rotation of the thigh with an inability to toe-out more than 15 degrees on the affected leg; limitation of adduction of the thigh with an inability to cross legs; limitation of abduction of the thigh with motion lost beyond 10 degrees; the presence or absence of ankylosis of the hip. 

3.  Schedule the Veteran for a VA examination to determine the severity of his service-connected headaches.  All indicated tests and studies are to be performed and all findings must be reported in detail.  The claims folder must be made available to the examiner in conjunction with the examination.  The examiner should comment on the number of headaches, including whether they are very frequent in nature; the severity of the headaches, to include whether they are completely prostrating; and the length of the attacks, to include whether the attacks are prolonged.  The examiner should also comment on whether the Veteran's headaches are productive of severe economic inadaptability. 

4.  The Board understand that this is a complex remand.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


